Title: General Orders, 10 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Tuesday August 10th 1779.
          Parole Martinico—  C. Signs May. Narva.
        
        The board of General Officers appointed in the orders of the 5th instant to settle the relative rank of the Colonel’s of Artillery so far as it still remains unsettled and the rank of the regiments have made the following report.
        The board are of opinion the arrangement of the Colonels of Artillery ought to stand as follows.
        Colonels
        Crane
        Lamb.
        Harrison
        Proctor,
        and the regiments in the following order (viz.)—Colonel Harrison’s 1st. The rank of Colonel Crane’s and Colonel Lamb’s regiments to be decided by lot, and Colonel Proctor’s to be the 4th.
        As the precedence of Colonel Cranes and Colonel Lamb’s regiment remains to be decided, Lieutenant Colonel Popkins on the part of the former and Colonel Lamb in behalf of the latter will cast lots for it without delay in presence of General Knox who with these two Gentlemen will report the issue to the Commander in Chief that it may be announced in orders.
        The Clothing Accounts for 1777—to be lodged with the Commissioner Mr Pomeroy who quarters near Robinson’s house for examination.
        None of the nine month’s men who have lately joined the Massachusett’s line are to be made up in the Pay Rolls of July.
       